Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.  	The information disclosure statements (IDSs) submitted on 02/18/2021 and 07/15/2021 are being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (US 2016/0056444 A1).

 	Pertaining to claim 1, Hwang et al. discloses A notebook battery protection circuit package (see figs. 1-11) comprising: a package substrate (see paragraph 0104]); a fuel gauge integrated circuit (FGIC) module (135, see fig. 8C) mounted on the 

 	Pertaining to claim 2, Hwang et al. discloses, wherein the package substrate comprises a lead frame (50, see fig. 3) comprising a die (S20) mount and input/output (1/O) terminals (see paragraph [0061]), wherein the FGIC module (see fig. 8C), the protection IC module (131), and the charge/discharge transistor module (FET) are mounted on the die mount of the lead frame (50), and wherein the mold exposes at least portions of the I/O terminals (see paragraph [0061]).  

 	Pertaining to claim 8, Hwang et al. discloses, further comprising at least one passive device (see paragraph [0069]) mounted on the package substrate (see paragraph 0104]), wherein the mold further encapsulates (250) the passive device (see paragraph [0069]).  

 	Pertaining to claim 9, Hwang et al. discloses, further comprising a connector (see paragraph [0069]) connected to a side of the package substrate (see paragraph 0104]) and exposed from the mold (250).
 	Pertaining to claim 10, Hwang et al. discloses, the method comprising: mounting a fuel gauge integrated circuit (FGIC) module (135, see fig. 8C) on a package substrate (see paragraph 0104]); mounting a protection integrated circuit (IC) module (131, see fig. 8C)  on the package substrate; mounting a charge/discharge transistor module on the package substrate; and forming a mold on the package substrate to encapsulate the FGIC module (FET, see fig. 8C), the protection IC module (131), and the charge/discharge transistor module (FET, see fig. 8C) into one.  

 	Pertaining to claim 11, Hwang et al. discloses, wherein the package substrate comprises a lead frame (50, see fig. 3) comprising a die (S20) mount and input/output (1/O) terminals (see paragraph [0061]), wherein the FGIC module (see fig. 8C), the protection IC module (131), and the charge/discharge transistor module (FET) are mounted on the die mount of the lead frame (50), and wherein the mold exposes at least portions of the I/O terminals (see paragraph [0061]) are exposed from the mold (250),


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3-4, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2016/0056444 A1) in view of Choi et al. (US 2011/0101512 A1).

 	Pertaining to claim 3, Hwang et al. discloses, wherein the FGIC module (see fig. 8C) comprises a first wafer having a FGIC device thereon.
 	But, Hwang et al. does not explicitly teach wherein the first and second wafers are mounted on the package substrate at a wafer level.  
 	However, Choi et al. teaches wherein the first and second wafers are mounted on the package substrate at a wafer level (see claim 6, lines 2-4).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein the first and second wafers are mounted on the package substrate at a wafer level in the device of Hwang et al. based on the teachings of Choi et al in order to semiconductor die and wafer level substrate 

 	Pertaining to claims 4-7, Hwang et al. discloses, wherein the charge/discharge transistor module (FET) comprises a third wafer having at least one charge/discharge field effect transistor (FET) thereon, and wherein
 	But, the third and fourth wafer is mounted on the package substrate at a wafer level.  
 	However, the courts have held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the third and fourth wafer is mounted on the package substrate at a wafer level in the device disclosed by Choi et al. in order to enable a user to third and fourth wafer is mounted on the package substrate at a wafer level enable a user to use the third, fourth and fifth wafer in case the first and second wafer malfunction.

 	Pertaining to claim 12, Hwang et al. discloses, wherein the FGIC module (see fig. 8C) comprises a first wafer having a FGIC device thereon, , and wherein, in the mounting of the FGIC module and the protection IC module.
 	But, Hwang et al. does not explicitly teach wherein the first and second wafers are mounted on the package substrate at a wafer level.  

 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein the first and second wafers are mounted on the package substrate at a wafer level in the device of Hwang et al. based on the teachings of Choi et al in order to semiconductor die and wafer level substrate encapsulant is mounted to other carrier after removing one carrier, area occupied and height are reduced. Hence size and cost of the semiconductor package is decreased.

 	Pertaining to claims 13-17, Hwang et al. discloses, wherein the charge/discharge transistor module (FET) comprises a third wafer having at least one charge/discharge field effect transistor (FET) thereon, and wherein
 	But, the third and fourth wafer is mounted on the package substrate at a wafer level.  
 	However, the courts have held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the third and fourth wafer is mounted on the package substrate at a wafer level in the device disclosed by Choi et al. in order to enable a user to third and fourth wafer is mounted on the package substrate at a wafer level enable a user to use the third, fourth and fifth wafer in case the first and second wafer malfunction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848